Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0005232
                                                      15-SEP-2015
                                                      09:38 AM




                           SCWC-13-0005232

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,


                                 vs.

                      BYRON D. CHEEK-ENRIQUES,
                  Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-13-0005232; CASE NO. 1DTA-11-05193)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Pollack, McKenna, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Byron D. Cheek-

 Enriques’s Application for Writ of Certiorari, filed on August

 1, 2015, is hereby accepted without oral argument.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days pursuant to
Rule 34(c) of the Hawaiʻi Rules of Appellate Procedure, move for

retention of oral argument.

          DATED: Honolulu, Hawaiʻi, September 15, 2015.

Jonathan Burge                  /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson




                                2